Citation Nr: 1702178	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-21 620A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for disability manifested by sleep problems. 

2.  Entitlement to service connection for a respiratory disorder, to include bronchitis. 

3.  Entitlement to service connection for a dental disability, to include for VA outpatient dental treatment purposes.  

4.  Entitlement to service connection for a skin disability, to include a skin rash. 

5.  Entitlement to an increased initial rating in excess of 10 percent for residuals of a head injury with headaches. 

6.  Entitlement to an initial compensable rating for skin lumps, as a residual of gynecomastia surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had honorable active duty from September 1966 to September 1969.  His DD 214 shows that he had one (1) year of overseas service in Vietnam, from February 1967 to February 1968.  His decorations include the Vietnam Service Medal with three Bronze Stars and the Vietnam Campaign Medal.  His military occupational specialty was a general construction machine operator.  He participated in the Vietnam Counteroffensive Phases I and II and the Tet Offensive.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, granted service connection for residuals of a head injury with headaches and assigned an initial 10 percent rating, effective December 23, 2009; granted service connection for skin lumps, as residual of surgery for gynecomastia, and assigned an initial noncompensable rating, effective December 23, 2009; and denied service connection for a disability manifested by high cholesterol, tinnitus, a prostate disability, a disability manifested by sleep problems, a respiratory disorder, a dental disability, and a skin disability. 

In June 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a central office hearing, at which time he withdrew his appeal of the issue of entitlement to service connection for a disability manifested by high cholesterol and, so, that issue is no longer on appeal.  A copy of the transcript has been associated with the claims file.  

In a May 2015 Board decision service connection was granted for tinnitus (which was effectuated by an October 2015 rating decision that assigned an initial 10 percent disability rating) but denied service connection for a prostate disability, to include as secondary to exposure to herbicides.  The Board also denied service connection for a disability manifested by sleep problems but remanded the remaining issues then on appeal (as stated on the title page).  

A January 2016 rating decision granted an increase to a 10 percent rating for bilateral hearing loss but confirmed and continued a prior rating decision denying service connection for ischemic heart disease; and also denied service connection for an anal ulcer, gastric ulcer, peptic ulcer, hypertension, anemia, Hodgkin's disease, b-cell leukemia, soft tissue sarcoma, posttraumatic stress disorder (PTSD), calculi of the bladder, lymphosarcoma, and peripheral neuropathy of each upper and each lower extremity.  

The Veteran appealed the Board's 2015 denial of service connection for a disability manifested by sleep problems to the United States Court of Appeals for Veterans Claims (Court).  It was noted in a Joint Motion for Partial Remand (JMPR) that the Board's May 2015 decision was to remain undisturbed as to the claims for service connection for a disability manifested by high cholesterol; tinnitus; and a prostate disability, to include as secondary to exposure to herbicides, and that the issues which had been remanded were not before the Court.  Pursuant to the JMPR, a May 2016 Order of the Court vacated that portion of the 2015 Board decision that denied service connection for a disability manifested by sleep problems and remanded the case to the Board for action consistent with the terms of the JMPR.  

Following VA examinations in July and August 2015, an October 2015 a Supplemental Statement of the Case (SSOC) was issued addressing the claims remanded by the Board in 2015.  That SSOC also purported to address service connection for a disability manifested by high cholesterol; however, as noted, that claim was previously withdrawn and is no longer on appeal.  

Subsequently, in an October 25, 2016 "Appellate Brief Presentation" the Veteran's representative presented argument as to the claim for service connection for a disability manifested by sleep problems.  However, that Brief also listed the issues as including service connection for a prostate disability, to include as secondary to exposure to herbicides.  As stated above, the JMPR did not wish to have the Board's 2015 denial of that claim addressed by the Court and, as such, the Court's May 2016 did not vacate that portion of the 2015 Board decision which denied service connection for a prostate disability, to include as secondary to exposure to herbicides.  Accordingly, that matter is no longer before the Board.  

The Board observes that in the 2015 Board decision it was noted that the issues of whether new and material evidence has been submitted to reopen a claim for service connection for ischemic heart disease; entitlement to service connection for anal ulcer, peripheral neuropathy, gastric ulcer, peptic ulcer, hypertension, anemia, B-cell leukemia, Hodgkin's disease, soft tissue sarcoma, skin lumps (other than service-connected skin lumps, residual of surgery), lymphosarcoma, and calculi of the gallbladder (all claimed as secondary to exposure to herbicides); and entitlement to service connection for posttraumatic stress disorder (PTSD) had been raised by the record in a September 2014 statement in the VBMS file, but had not been adjudicated by the RO and, so, the Board did not have jurisdiction over them, and they were referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

In this regard, following rating decisions in January and June 2016, and an administrative decision in June 2016, a Statement of the Case (SOC) was issued on November 4, 2016 addressing several claims for service connection, based on herbicide exposure, which were: non-ischemic cardiomyopathy (claimed as ischemic heart disease); a gastric ulcer; a peptic ulcer; hypertension; anemia; Hodgkin's disease; b-cell leukemia; soft tissue sarcoma; calculi of the gall bladder; lymphosarcoma; hemorrhoids (claimed as an anal ulcer); and peripheral neuropathy of each upper and each lower extremity.  That SOC also addressed service connection for posttraumatic stress disorder (PTSD) and an increased rating for bilateral hearing loss, rated 10 percent disabling.  

However, also on file is an RO letter dated November 4, 2016, in reference to the Notice of Disagreement (NOD) the Veteran submitted on October 24, 2016, regarding his claims for service connection for gastric ulcer, peptic ulcer, anemia, Hodgkin's disease, b-cell leukemia, soft tissue sarcoma, post-traumatic stress disorder, calculi of the gall bladder, lymphosarcoma, and peripheral neuropathy of each upper extremity and each lower extremity.  The Veteran was informed that the notification of the rating decision dated January 19, 2016 was not sent to him at the time he submitted the NOD for these conditions.  Notification of that decision was sent on November 3, 2016, and, so, the NOD for these issues was premature.  

In any event, at least as yet, no Substantive Appeal, VA Form 9 or equivalent, has been received which would perfect the appeal as to those issues.  These matters are referred to the RO for any needed clarification or additional action.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for disability manifested by sleep problems is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam but does not have a chronic respiratory disorder, including bronchitis. 

2.  The Veteran does not have a dental disability resulting from combat wounds or service trauma and his claimed dental disabilities, specifically extraction of teeth are not subject to service-connected compensation, and no service-connected disability or dental disability of service origin aggravates a service-connected disorder for the purpose of VA dental outpatient treatment.  

3.  The Veteran's postservice lipomas in multiple bodily areas, as well as tinea pedis, tinea cruris, and onychomycosis and abnormalities found in his scrotal area are of postservice origin and are unrelated to the Veteran's military service, to include any inservice herbicide exposure during his verified service in Vietnam; and the postservice lipomas are unrelated to the Veteran's inservice gynecomastia which necessitated a mammoplasty with a residual postoperative scar.  

4.  Despite some clinical records suggesting that the Veteran had a traumatic brain injury (TBI) during service, he has never had a TBI and his residual service-connected headaches are not of such severity as to be prostrating on an average of once a month. 

5.  The Veteran's service-connected skin lump, is a single postoperative scar under the right nipple from inservice mammoplasty for gynecomastia and the scar is asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disorder, to include bronchitis, are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for service connection for a dental disability, to include for VA outpatient dental treatment purposes, are not met.  38 C.F.R. §§ 4.149, 17.120, and 17.123 (2016).  

3.  The criteria for service connection for a skin disability, to include a skin rash, are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2016).  

4.  The criteria for an initial rating in excess of 10 percent for head injury with headaches are not met.  38 U.S.C.A. §§ 1115, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, Diagnostic Code 8100 (2016).  

5.  The criteria for an initial compensable rating for skin lumps, residual of surgery, are not met.  38 U.S.C.A. §§ 1115, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, Diagnostic Code 7804 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by letter in February 2010 as to the claims for service connection for a disability manifested by sleep problems; a dental disability; a skin disability, including a skin rash; and the initial service connection claims for the now service-connected hearing injury with headaches and the skin lumps as residuals of surgery.  As to the claim for service connection for a respiratory disorder, including bronchitis, VA's duty to notify was satisfied by letter in April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment records (STRs) and service personnel records are on file.  Pursuant to the 2015 Board remand, up-to-date VA treatment records are now on file.  Voluminous postservice private clinical records have been obtained.  In this regard, in VA Form 9 in January 2014 the Veteran requested that VA to obtain private medical records from Metropolitan Hospital and Dr. Singerman at Puritan Medical Clinic.  However, he has reported that these two medical facilities closed down 10 years ago and that he had been unable to contact them.  Accordingly, as these medical facilities have not been operational for 10 years, the Board finds that further attempts to obtain the associated medical records are not necessary.   

A transcript of the Veteran's 2014 testimony before the undersigned VLJ is of record.  38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked; however, while assistance is required that regulation does not require preadjudication any claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  The hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran was afforded VA examinations as to his service connection claims in March 2010.  At the 2014 Board hearing it was requested that the Veteran be provided further VA examinations as to the claims for service connection for a skin disability and the claim for a higher rating for head injury residuals with headaches and a compensable rating for service-connected skin lumps from inservice surgery.  

In the 2015 Board remand it was noted that as to the claim for service connection for respiratory disability, the March 2010 VA examiner had not focused on respiratory disability but upon a claimed sleep disability.  An examination specifically addressing the etiology of the claimed respiratory disorder was requested.  Such a VA examination was conducted in August 2015.  

As to the dental claim, the 2015 Board remand noted some conflicting information in the service dental records but indicated that reviewing those records most beneficially, the Veteran's teeth numbered 6, 7, 8, 10, 16, 17, and 32 were all extracted during service.  Also, while a March 2010 VA dental examiner had opined that the Veteran's current dental status was not related to military service, no opinion was provided as to whether the Veteran's dental extraction of teeth aggravated his service-connected head injury with headaches, for the purpose of eligibility for Class III VA outpatient dental treatment.  In the remand, a further medical opinion was requested.  This requested dental opinion was provided in July 2015.  

As to the claimed skin disability, it was noted that the March 2010 VA examiner's negative opinion was premised upon a history of no documentation of skin symptoms during service; but, the STRs revealed that he was seen during service for skin symptoms.  Thus, the remand requested another opinion, which was premised on an accurate clinical history.  This was done on VA examination in August 2015.  

The 2015 Board remand also requested an up-to-date VA examination for rating the service-connected "skin lumps," noting the Veteran's testimony of pain at the site of postservice excisions of multiple lipomas.  However, the Veteran is not service-connected for residuals of such postservice lipomas but only for postoperative residuals of inservice bilateral breast reduction for gynecomastia.  In any event, the recent VA dermatology examination for rating purposes was conducted in August 2015.  

The case was also remanded as to the claim for a higher rating for residuals of a head injury with headaches, for an evaluation as to any potential residuals of a traumatic brain injury (TBI) and the application of other potentially applicable Diagnostic Codes for rating purposes.  This examination was conducted in August 2015 and revealed that the Veteran did not now have and had never had TBI.  Thus, for this reason, the RO did not apply the amended version of Diagnostic Code 8045.  

The adequacy of the recent examinations and medical opinions obtained have not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

Accordingly, the Board concludes that there has been, at a minimum, substantial compliance with the 2015 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As noted, following the hearing the Board remanded the case to help substantiate the claim.  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  Thus, the Board finds that, consistent with Bryant, Id., the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption). 

Background

An August 1966 examination for service enlistment was negative for any pertinent abnormality.  The Veteran related no relevant complaints or history in an adjunct medical history questionnaire.  

In September 1966 the Veteran had a sore throat and tightness of his chest, and on examination he had irritation of the tonsils.  The impression was acute tonsillitis.  Later that month he complained of chest pain and a non-productive cough.  

In April 1967 the Veteran reported having a dry cough at night for the past two weeks.  There was no chest pain.  He was to gargle with saline water and return if it got worse or there was no relief.  In July 1967 the Veteran had a one inch laceration of the subtalar aspect of the right foot which was suture.  He also had some swelling of the right foot.  In November 1967 the Veteran fell off of a stool and the next day he complained of dizziness.  He had a contusion and laceration of the forehead.  

In September 1968 it was noted that the Veteran had had a gradual swelling under the right nipple over the past year.  The growth had been a small and fairly mobile knot in the beginning.  A civilian physician had injected some sort of "dissolvent" into the tissue with no effect.  In October 1968 he underwent surgery, a right mammoplasty reduction, for right-sided gynecomastia with excision of excessive tissue.  

In December 1968 the Veteran complained of a sore throat and coughing up blood, as well as chest pain.  The impression was that he had an upper respiratory infection (URI) with reflux of "epistatic" blood.  His chest was clear.  

In January 1969 the Veteran complained of a rash on his head.  On examination it appeared to be foreign material in his hair.  

In February 1969 the Veteran complained of a sore throat and chest congestion.  On examination he had pharyngeal edema but otherwise no inflammation and his lymph nodes were not enlarged.  On examination of his chest he had mildly bronchial breath sounds but no rales or rhonchi.  He was given Actifed.  In March 1969 the Veteran complained of a head cold, a productive cough, and sore throat.  It was found, on examination, that he had a well healed scar from surgery for right-sided gynecomastia.  

The August 1969 examination for service discharge was negative for any pertinent abnormality, and a chest X-ray was negative.  An adjunct medical history questionnaire shows that the Veteran reported having or having had rheumatic fever, frequent or severe headaches, severe tooth or gum trouble, sinusitis, hay fever, a history of a head injury, shortness of breath, pain or pressure in his chest, and a chronic cough.  He denied having or having had chronic or frequent colds, asthma, boils, and frequent trouble sleeping.  He reported having had an operation on his chest in a hospital at Ft. Carson.  

Service dental records show that in June 1967 it was noted that the Veteran had complained of pain in the area of tooth number 17.  There was a portion of tooth number 17 that was being traumatized by a malposed tooth number 16.  For treatment, tooth number 16 was extracted.  He was to then be followed and tooth number 17 was to be removed when it was asymptomatic.  

Records of Dr. Onyeukwu show that in October 1972 the Veteran's skin was healthy.  He had a palpable lump behind the left sternocleidomastoid muscle which had the consistency of a lipoma.  There was an old incisional scar over the right breast.  There was adequate air entry into both lungs with breath sounds.  

An April 1979 report from the Metropolitan Hospital and Health Centers shows that the Veteran was treated there in June and July 1977 at a surgical clinic for removal of corn from the right 4th toe; in January 1978 for a respiratory infection; and in 1978 for whiplash strains of the back and neck.  

In VA Form 21-4138, Statement in Support of Claim in June 1979 the Veteran reported that in an October 30, 1978 motor vehicle accident (MVA) he had gone through the windshield of a car, and did not return to work until January 1979.  

Records of Dr. J. Weiksnar of the Metropolitan Hospital show that the Veteran had excision of a corn and exostosis of the bony phalanx of the right4th toe in June 1977, and that he was to be excused from work from June to August 1979 following right foot surgery.  

Record of the Providence Hospital and Medical Center show that in November 2001 the Veteran had a large lipoma removed from his left shoulder, which measured 7.5 cms. by 10 cms.   

Records of the ACC Health Center by Dr. Zafer Obeid show that in October 2006 it was reported that the Veteran had a history of removal of two lipoma from his left shoulder and [incorrectly] from his right breast many years ago.  A lump or nodule had been found in the left side of his scrotal area many years ago but it was not getting any bigger.  He had quit smoking in 1989.  On examination he denied any chest pain and he had no shortness of breath, wheezing or cough.  On examination of his skin he had a lump in the right shoulder area.  His nose and throat were normal.  His lungs were clear to auscultation and there was no wheezing.  He had good air entry.  He had dry and thick skin of both feet, with broken yellow and thick toenails.  He had a 5 cm. lipoma on the right shoulder blade.  There was a hard nodule which was about 0.5 cms. in diameter in the left side of the scrotum, about 2 inches above the left testicle.  The assessments were onychomycosis, right shoulder lipoma, a lump in the left scrotal area.  Another clinical notation in October 2006 shows that the pertinent assessment was onychomycosis.  In April 2008 he complained of coughing and sinus drainage.  The relevant assessments were allergic rhinitis and cough, as well as onychomycosis, unimproved.  In October 2009 he complained of a cough and post-nasal drip.  The pertinent assessments were tinea cruris and a cough with allergic rhinitis.  In March 2010 he complained of a cough, chest congestion, and occasional wheezing which he had had for the past week.  He denied any shortness of breath.  The assessments were bronchospasm and allergic rhinitis with a cough, and dermatitis of the elbows.  The latter was very minimal and was due to putting pressure on his elbows.  

Bilal Ismail, D.P.M., a podiatrist, reported in May 2008, that the Veteran had had bunion surgery 20 years ago and now complained of pain in both feet, particularly the right great toe, and he had dry itchy skin and discolored toenails, bilaterally.  On examination he had dry flaky skin of the feet, and extensive mycotic tissue in both toenails.  The relevant assessments were bilateral tinea pedis and bilateral onychomycosis.  

The Veteran's original claim for service-connected VA disability compensation benefits was received in December 2009, in which he claimed service connection for, in part, a skin rash, skin lumps and residuals of surgery, sleep problems, dental surgery residuals, and head injury residuals.  

The Veteran underwent a cardiac evaluation for a complained of chest pain at the Oakwood HealthCare System in March 2010.  He had a complaint of a cough of about a week's duration with some symptoms suggestive of a URI.  He also complained of nasal drainage and sinus congestion.  Yesterday, he started having shortness of breath, and a persistent cough.  His respiratory history was that of URIs and a history of recent wheezing, persistent mostly nonproductive cough.  He also complained of sinus infection.  He was diagnosed in the past with cluster headaches.  Laboratory data indicated early signs of edematous changes and reports of single scattered mediastinal lymph nodes.  The pertinent impression was asthmatic bronchitis.  A March 2010 chest X-ray was taken at the Oakwood Hospital and Medical Center in due to a complaint of chest pain and shortness of breath.  The X-ray revealed his lungs were clear.  A CT scan revealed minimal emphysematous changes throughout the lungs, bilaterally.  After a consultation the pertinent impressions were acute bronchitis - failed outpatient therapy, and chest pain, likely pleuritic in nature.  

A March 28, 2010, clinical form from the Oakwood HealthCare System provided the Veteran instructions and informed him that he had acute bronchitis.  The exact cause of his chest pain was not clear.  

On VA dental examination in March 2010 the Veteran reported that during service he had had two teeth removed and some grinding of his jaw bone, causing headaches.  The examiner reviewed the Veteran's claim file.  There was a notation of a surgical removal of an impacted tooth number 11 during service with removal of teeth and fabrication of a partial denture.  The remainder of the chart review demonstrated routine dental care.  An extra-oral examination was unremarkable and there were no temporomandibular joint complaints.  An intra-oral examination demonstrated a dentition in need of routine care.  The maxillary partial denture was ill-fitting and old.  There was a good degree of calculus along the mandibular anterior teeth.  There were other teeth which were broken down and in need of removal or repair.  Review of panorex films was consistent with the examination results.  The lucency in the anterior lower extremity maxilla was most likely a defect created by the removal of the impacted tooth number 11.  The remainder of the examination was negative.  There was no functional impairment due to loss of motion or masticatory function.  He had many missing teeth which could be replaced by prosthesis.  As to bone loss of the mandible, maxilla and hard palate, the Veteran had normal atrophy.  The tentative diagnosis of the Veteran's current dental status was that it was most likely not the result of military duty.  

On VA dermatology examination in March 2010 it was reported that in 1972 the Veteran had started to have a rash in the groin area and between the toes the course of which had been constant and manifested by itching in those areas, and was now treated with topical medication.  He had had a lump on his upper right back since 2003.  On physical examination there was a 9 cm. mass of the right posterior upper back which was not attached to the skin or underlying structures.  The skin between the toes was macerated.  The skin of the groin area was hyperpigmented with margins of a rash.  The diagnoses were (1) bilateral tinea pedis with no documentation in the service records and not likely related to or aggravated by service; (2) tinea cruris of the groin area with no documentation in the service records and not likely related to or aggravated by service; (3) left upper back "Soft Lump" by history since 2003 which clinically was most likely a lipoma and not likely related to or aggravated by service with onset in 2003.  

On VA examination in March 2010 as to the claimed sleep and respiratory disorders the Veteran's records, including service records, were reviewed.  It was reported that he had had sleep problems for 20 years.  He would awaken to sudden noises.  There was no history of orthopnea, paroxysmal nocturnal dyspnea or swelling.  The diagnosis was sleep impairment by history for 20 years which was not likely due to or aggravated by service in view of the onset many years after service.  

On VA examination in March 2010 as to the Veteran's headaches it was noted that a review of the STRs revealed that in November 1967 the Veteran had fallen off of a stool and hit his head.  He had dizziness but there was no subjective or objective demonstration of headaches.  It was reported that the onset of the headaches had been in 1969 and starting in the area of the left temple and gradually spreading.  There was light sensitivity.  Migraine cluster headaches had been diagnosed.  He now had headaches after smelling certain fumes.  The headaches occurred twice weekly and lasted one hour.  Less than half the headaches were prostrating.  His condition had been stable.  The diagnosis was mild stable traumatic brain injury inservice with likely residuals of mild recurrent migraine-type headaches.  There was no significant effect on his usual occupation and no effect on his usual daily activities.  It was noted that the Veteran's "impaired sleep by history [was] not likely due to TBI [traumatic brain injury] as per medical literature review onset not consistent with TBI etiology - many years after TBI."  

On VA scar examination in March 2010 the Veteran's records, including service records, were reviewed.  He had a surgical scar of the right anterior pectoral area from past surgery for a growth in the area of the right nipple.  There was no skin breakdown over the scar and no report of pain.  The maximum width of the scar was 1 cm. and the maximum length was 10 cms., and involved less than 6 square inches (39 sq. cms.).  The scar was superficial and not painful.  There was no sign of skin breakdown, and no inflammation, edema, keloid formation or other disabling effects.  The diagnosis was a stable well healed surgical scar from the 1968 right reduction mammoplasty for gynecomastia of the right pectoral skin, below the nipple, with no evidence of recurrence.  

There was also a scar from surgical removal of a growth from the left upper anterior chest but there was no skin breakdown and no reports of pain.  The scar had a maximum width of 0.2 cms. and maximum length of 7 cms.  The scar was superficial and not painful.  There was no sign of skin breakdown, and no inflammation, edema, keloid formation or other disabling effects.  The diagnoses were a stable well healed surgical scar of the left lateral upper anterior chest which was not likely related to or aggravated by service because it had its onset in 2002; and a stable well healed surgical scar, from October 1968 right gynecomastia surgery with reduction mammoplasty, of the right pectoral skin below right nipple but with no evidence of reoccurrence on examination.   

In VA Form 21-4138, Statement in Support of Claim in April 2010 the Veteran's claimed, in part, service connection for bronchitis as due to inservice herbicide exposure in Vietnam.  

In May 2012 the Veteran underwent excision of lipomas from the right upper back, right lateral chest wall, and anterior right thigh at the Henry Ford Wyandotte Hospital.  In August 2012 he had a lipoma excised from above anterior aspect of his right knee.  The operative report shows that he reported had noticed this mass for several months and it had been increasing in size and was becoming painful.  

Records from Basha Diagnostics, P. C., show that in February 2013 an ultrasound revealed that the Veteran had a small right hydrocele, a right testicular cyst with minimal microlithiasis, and a left epididymal cyst.  

In a January 27, 2014 statement Dr. Z. Obeid, of the ACC Community Health Center reported that he had treated the Veteran since October 2006.  He had a complicated past medical history of, in part, hypertension, migraine headaches occurring about three times weekly, recurrent skin rash and tinea of the feet and groin, insomnia and sleeping problems, recurrent bronchitis and shortness of breath, allergic rhinitis, and frequent sinusitis.  In 2012 he had had surgery to remove lipomas from the back, leg, and abdomen and he continued to have pain as those surgical sites.  He took multiple medications and different creams for his rash.  

At the 2014 hearing the Veteran testified that he got headaches 2 or 3 times weekly, which were severe and lasted 2 hours, and sometimes over 2 hours.  He took medication for headaches.  Page 7.  The Veteran testified that since his last examination in March 2010 his headaches had worsened and he now used stronger medication.  Page 8.  

The Veteran testified at the 2014 hearing that during service he had surgery to remove skin lumps, i.e., lipomas, which had been due to dermatitis.  Page 13.  He sometimes now had nerve pain at the sites of such inservice surgery, which felt like a hornet's sting or being stabbed with a knife.  Page 14.  The pain occurred at irregular intervals, about once or twice every one or two weeks.  Page 15.  He testified that since his most recent examination in March 2010 this condition had worsened because more areas where he had the inservice surgery were now involved.  Page 16.  

On the other hand, at the 2014 hearing the Veteran also testified that since military service he had developed new skin lumps, which he believed were related to the skin lumps that he experienced during service.  He could not see a difference between the new postservice lumps that had developed from the lumps which he had excised during military service.  The new lumps occurred all over different sites of his body, and he had some of these removed after service in 2012, by a surgeon who was now deceased.  Pages 17 and 20.  He had new growths on his torso and groin.  Pages 17 and 18.  In the areas where the new growths had developed since service, he had not as yet developed the type of stinging nerve pain which he experienced from the excisions of the lumps during service.  Page 20.  

The Veteran testified that when he had been examined by a VA examiner, that examiner had rubbed his finger across the Veteran's scars and the Veteran had reported that the scars were not painful.  However, the examiner had not asked about the Veteran's experiencing any residual pain associated in the other areas.  Page 21.  The Veteran's representative requested that the Board find that the record was insufficient for rating purposes and schedule the Veteran for a new VA rating examination to better assess the severity of all residuals related to the inservice excision of the Veteran's skin lumps.  Page 22.  

The Veteran testified that he was treated in July 1967 for a foot rash.  Page 22.  He testified that while in Vietnam he had noticed a rash in his groin area and his feet and that this rash had persisted since military service, with the symptoms being a burning sensation and foul order.  Page 23.  After service he had sought treatment and physicians had given him varying types of ointments which had not helped.  Page 24.  The Veteran's service representative stated that the Veteran's treating physician, Dr. "Obeid" had reported in a January 27, 2014 statement that the Veteran was being treated for a recurrent skin rash and for tinea of the feet and groin.  Pages 25 and 26.  

The service representative noted that the Veteran had been afforded a VA nexus examination in March 2010 but that the examiner's statement that there was no documentation within the service treatment records was incorrect because the Veteran was treated during service for a rash.  Also, the examiner's rationale did not discuss the Veteran's self-reported history.  Thus, it was argued that the negative nexus opinion of the March 2010 VA examiner was inadequate and it was requested that the case be remanded for a new etiology opinion.  Page 26.  

At the 2014 hearing the Veteran's service representative stated that the Veteran's treating private physician, Dr. "Obeid" had reported in a January 2014 statement that the Veteran had recurrent bronchitis, allergic rhinitis, and frequent sinusitis.  The Veteran testified that during service he was told that he had bronchitis, and he was treated for it during service.  Page 28.  His respiratory symptom had continued after service.  He had not had respiratory problems prior to service; and he had been treated for these symptoms after service by his private physician.  Page 29.  His private physician was Zafer Obeid.  Page 31.  This physician was associated with the "ACC Community Health Center" in Detroit, Michigan.  The treating physician had reported treating the Veteran since October 2016, and that the Veteran's history was complicated, and included recurrent bronchitis, shortness of breath, allergic rhinitis, and frequent sinusitis.  Page 32.  

As to his dental claim, the Veteran testified that during service while stationed in Ft. Carson, Colorado, the Veteran was told by his dentist that to help relieve headaches that two teeth had to be removed and surgery had to be done on his gums and some of his teeth had to have some grinding.  However, after his gums had been sutured he developed an infection.  It then healed and he was told that this was the cause of his headaches.  However, he had difficulty recalling the events because it had all occurred very long ago.  He also testified that they took X-rays to determine what was causing his headaches, and that they had said that they had no record of what was causing his headaches.  Page 49.  He had not had any problems with the two teeth that were extracted and he had not sustained any dental injury.  Page 50.  Also, he now sometimes had bleeding gums, and he stated that because teeth extend to the sinus cavities he sometimes felt that he was having a sinus headache.  Page 51.  All of this was on the same side of his mouth from which two teeth had been extracted during service.  Page 52.  

In a July 2015 letter S. Garg, M.D. of the Premiere Heart and Vascular Center reported that the Veteran had been treated since July 2012, and had been seen for occasional chest pain and shortness of breath.  After a cardiac catheterization in December 2014 he had been treated for coronary artery disease (CAD), hypertension, and left ventricular dysfunction.  

In a July 2015 letter A. Obeid, M.D., of the ACC Community Health Center reported that the Veteran had been treated since October 2006 for a skin rash.  He was treated for lumps in 2011, 2012, and in 2014.  He was seen for generalized pain in 2015.  

On VA dental examination in July 2015 the Veteran's records were reviewed.  He reported that his complaint was of headaches which were caused by a concussion.  He stated that in 1969 he fell and hit his head causing him to have a concussion.  Reportedly, this resulted in headaches.  When he came into the dental clinic they informed him that they were going to extract teeth (he pointed to teeth numbers 9, 10, 11) and that they were going to open the gums and clean out the area.  He stated that the dentists believed that they would be able to solve the problem and that his headaches would disappear.  He stated that this did not help, as his headaches continued.  He also stated that the dental clinic provided him with a partial denture.  He denied any periodontal disease or caries to the teeth which were extracted, and he also denied any trauma to teeth.  The Veteran was asked about the location of his current headaches and he pointed to the posterior area.  He was asked if the anterior area, near the nasal cavity, hurt and he denied any pain of discomfort in that area.  The Veteran stated the he felt as though his sinus cavity was pulsating.  He stated that he had severe headaches on the left side.  

The examiner reported that after a careful review of the Veteran's dental records it was noted that on June 24, 1967 teeth number 32 was extracted.  On June 26, 1967, tooth number 17 was extracted due to perioconditis.  On June 17, 1968 teeth numbers 7, 10 and 11 were extracted.  It was noted that tooth number 11 was a surgical extraction because it was impacted.  Upon extractions a temporary partial denture was delivered to given to the Veteran.  There was no note as to the reasoning behind the extractions or any reference that the Dental Officer performed the extractions to decrease the patient's headaches.  

On examination the Veteran did not have anatomical loss or bony injury of the mandible or maxilla which was not due to edentulous atrophy or periodontal disease.  He did not have any anatomical loss or bony injury of the teeth leading to loss of any teeth (other than that due to the loss of the alveolar process as a result of periodontal disease).  

The dental examiner opined that there was no probability that the Veteran's service connected head injury with headaches was aggravated by the extractions of teeth #6, 7, 8, 16, 17 and 32.  There was no record stating that #8 was extracted during active duty. The records showed a history of extractions of teeth #6, 7, 10, 11, 17 and 32.  Upon examination patient complained of headaches being on the posterior and left side.  However, the extractions that he underwent were not located in the posterior left side and would not interfere with the sinus cavity.  However, there was a radiolucency in the anterior maxilla which was most likely caused by the removal of the impacted tooth #11.  When asked if he had any headaches in the front or if his nasal cavity ever felt uncomfortable, he denied any of those symptoms.  It was the dental examiner's opinion that there was no the aggravation of the Veteran's headaches which was caused by the inservice dental extractions. 

On VA scar examination on August 14, 2015, the Veteran's electronic records were reviewed.  It was noted that he had a postoperative scar in the right mammary area from an inservice October 1968 mammoplasty.  He had a residual 7 cm. scar on the right side of his chest, under the right nipple, in the mammary area.  He denied have surgery on his left breast, and there was no scar in the left mammary area.  The scar in the right mammary area was not painful and was not unstable.  Function of his right upper extremity was not affected.  The scar did not impact his ability to work.  He had worked for the Chrysler Corporation from 1970 to 1979, and retired in 2010 after working for the State of Michigan construction "MDOT" for 30 years.  

On VA dermatology examination on August 14, 2015, the Veteran's electronic claims file was reviewed.  It was reported that he had tinea pedis and onychomycosis.  The Veteran reported using over-the-counter medication for a skin rash in the femoral folds and feet.  He also used topical medication for intertrigo.  On physical examination he had superficial scaling and hyperkeratotic skin on the heels of both feet.  He had darkly discolored kyperkeratotic great toenails, bilateral, and the rest of the toenails were darkly discolored but not dystrophic.  He had dark discoloration of the skin in the femoral areas but there was no skin rash.  It was reported that his skin conditions did not impact his ability to work.  In response to the question posed in the 2015 Board remand, it was stated that after a review of the medical records, clinical history, and current examination the Veteran had had excision of lipomas after service from the right upper posterior chest, left anterior chest, i.e., the left shoulder, the right lateral chest wall, and right thigh which were not related to the right-sided gynecomastia which required the inservice mammoplasty.  

On VA examination of the Veteran for evaluation of headaches in August 2015 the Veteran's VA electronic records were reviewed.  He reported that during service he fell off a stool in 1967 and had had intermittent headaches which recurred in the left frontal area since then.  He denied having visited an emergency room for headaches.  It was also noted that records on file showed that he had been in an MVA in October 1978 and treated for a generalized contusion and whiplash injury of the neck.  He now took Tramadol for headaches, as needed.  

The Veteran's headache pain was localized to the left side of his head.  He did not have non-headache symptoms, e.g., an aura, associated with his headaches.  His headache pain typically lasted less than one day.  He did not have characteristically prostrating attacks of headache pain.  He did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his post-traumatic headaches.  His headache condition did not impact his or her ability to work.  

On VA examination in August 2015 for evaluation of residuals of traumatic brain injury (TBI) the Veteran's electronic records were reviewed.  It was reported that he did not now and had never had a TBI or residuals of TBI.  The STRs showed that he fell from a stool during service but that a neurologic examination had been normal, and he was merely treated for a contusion of the right forehead with a laceration.  Since service discharge he had been gainfully employed until 2010 and did not have any job related problems, having retired from employment with the State of Michigan.  

On VA respiratory examination in August 2015 the Veteran's electronic records were reviewed.  It was reported that the Veteran had never been diagnosed with a chronic respiratory condition.  He denied a history of chronic bronchitis and chronic obstructive pulmonary disease (COPD).  He related a history of having been treated at an emergency room at the Oakwood Hospital a few years ago for an acute URI.  He had quit smoking in1989.  He did not take medication for a respiratory condition.  It was noted that an August 2015 chest X-ray had been unremarkable for the chest and any acute disease.  The results of pulmonary function testing were reported.  In response to the question posed in the 2015 Board remand, it was stated that the Veteran did not have a diagnosis of a chronic pulmonary disease, noting that a current chest X-ray was unremarkable and pulmonary function testing was normal.  The episodes of respiratory symptoms, shown as treated in the STRs, were acute and transitory without any chronic residuals.  The immediate postservice records within one year of service discharge were silent for treatment of chronic respiratory conditions.  

On VA posttraumatic stress disorder (PTSD) examination in October 2015 it was reported that the Veteran did not have a diagnosis of PTSD because he did not meet the diagnostic criteria for that diagnosis and he did not have a mental disorder.  It was reported that he had a diagnosed TBI, which was a mild TBI.  He complained of headaches and rashes.  

The Veteran has submitted various medical articles and information distributed by VA addressing respiratory cancers, headaches, and diseases related to herbicide exposure, including AL amyloidosis and soft tissue sarcomas.  He also submitted a copy of a Board decision in May 2004 granting service connection for adenocarcinoma of the esophagus.  Also submitted was an October 1994 letter informing him that he did not meet the eligibility criteria for disability compensation under the Agent Orange Veteran Payment Program because he had not provided requested information.  


Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of cough during service will permit service connection for pulmonary diseases first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the disabilities claimed are not listed as chronic diseases within 38 C.F.R. § 3.309(a).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne; and respiratory cancers, i.e., cancers of the lung, bronchus, larynx or trachea, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. Reg. 32,345-32,407 (2007).  

Notwithstanding the presumptive provisions, service connection for claimed residuals of exposure to herbicides also may be established by showing that a disorder resulting in disability is, in fact, causally linked to the exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir.), citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.

When, after considering all information and lay and medical evidence of record, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990); see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what existed in section 5701 regarding the benefit-of-the-doubt doctrine").  

Respiratory Disorder, Including Bronchitis

Initially, the Board concedes that the Veteran served in Vietnam and, so, was exposed to herbicides.  However, there is no suggestion in the clinical records that the Veteran now has or has ever had a respiratory disease, including any form of cancer, which is presumptively related to inservice herbicide exposure.  

The Veteran testified that he was told during service that he had bronchitis.  As to this, he was treated for several acute URIs during service and in February 1969 he even had mildly bronchial breath sounds.  However, contrary to his testimony the STRs, which are complete, reflect no diagnosis of a chronic respiratory disorder during service.  

The Board has considered the Veteran's various complaints at the time of his discharge from service and his testimony and statements of continuously having had respiratory symptoms since his discharge from service.  In this regard the postservice clinical records show that he had further acute episodes of URIs, some of which were due to nasal drainage from rhinitis or to sinus drainage.  Even the private clinical records of treatment in March 2010 yielded a diagnosis of only acute bronchitis.  Likewise, the supporting statement of Dr. Obeid in 2014 that the Veteran had recurrent bronchitis is simply not supported by the accompanying clinical records of that physician or by other postservice clinical records.  In fact, at the 2015 VA examination the Veteran specifically denied a history of chronic bronchitis and COPD and reported that his treatment in 2010 had been for an acute URI.  

The opinion of the 2015 VA examiner is the evidence which is most consistent with the other clinical evidence of record, i.e., that the Veteran had inservice and postservice acute URIs but does not now have and has never had a chronic respiratory disorder.  Consistent with this opinion is that examiner's observation that the Veteran had not taken any medication for a chronic respiratory disorder, or even used an inhaler, such as would be expected if he had chronic asthma or chronic bronchitis.  

In essence, the VA examiner provided a reasoned opinion, based on complete review of the record, interview, and examination.  In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that the examiner misstated any relevant fact.  The Board thus finds the VA examiner's opinions to be of greater probative value than the Veteran's unsupported statements.

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As to this, it is contended that the Veteran experienced symptoms in-service that are similar to those currently experienced.  However, the similarity of past and current symptoms is not sufficient, even when observed by a lay person, to establish the existence of a chronic disease as being the cause of both the past and current symptoms inasmuch as this requires medical education, training, and expertise.  See 38 C.F.R. § 3.159(a)(1) and (2).  

Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).  As discussed, the Veteran is not competent to attest that his inservice acute respiratory symptoms and postservice respiratory symptoms establish the existence of a current chronic respiratory disorder, much less that the symptoms are due to the same chronic respiratory disorder.  Also, the Veteran's testimony that he was told during service that he had bronchitis is not supported by the contemporaneous inservice clinical records or, by history in postservice clinical records but is refuted by the fact that he does not now have a chronic respiratory disease.  Lastly, there is no opinion from a medical profession based on the Veteran's report of symptoms that the Veteran now has a chronic respiratory disease of service origin.  Specifically, the Board notes that the statement by Dr. Obeid that the Veteran had recurrent bronchitis is not otherwise supported by contemporaneous postservice clinical records and that physician did not provide any clinical history or supporting rationale for concluding that the Veteran had either recurrent or chronic bronchitis, and even if that physician had there was no opinion that it was of service origin.  

Accordingly, for the foregoing reasons and bases the Board finds that while the Veteran has had inservice and postservice acute URIs the Veteran does not now have a chronic respiratory disorder and, as such, service connection is not warranted for a respiratory disorder, including bronchitis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); and Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013).  

Dental disability, to include for VA outpatient dental treatment purposes

VA regulations provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, periodontal disease (pyorrhea), and Vincent's stomatitis are not disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA outpatient dental treatment or examination.  38 C.F.R. §§ 17.120 and 17.123; see also 38 C.F.R. § 4.149.  

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, Note.  

The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth", see 38 C.F.R. § 3.381(a), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150, Simmington v. West, 11 Vet. App. 41, 44 (1998). 

In this case, there is no allegation of dental trauma in service.  The mere reference in dental records of one tooth causing trauma to another because of its positioning does not document that the Veteran sustained the type of external trauma contemplated in the regulations.  Also, there is no evidence of any damage to his maxilla (upper jaw bone) or mandible (lower jaw bone), or of any other impairment involving the mandible, ramus, or maxilla, during service.  

As noted above, dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Collectively, the evidence of record reflects that the Veteran has not been diagnosed with any such disability set forth in 38 C.F.R. § 4.150, such as chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion and malunion of the mandible or maxilla, temporomandibular articulation or limited jaw motion, loss of the ramus, loss of the condyloid process, or loss of the hard palate. 

While the Veteran arguably may have had loss of teeth during service, the loss of his teeth was not due to loss of substance of the body of maxilla or mandible through trauma or disease such as osteomyelitis (e.g., an infection of the bone).  As for any tooth loss caused by dental caries, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment, and not for service connection under 38 C.F.R. §§ 3.381(a), 4.150.  

The Board would further note that a determination that these particular dysfunctions, as opposed to dental disability more generally, are currently manifest is a medical determination that must be made by a specialist with medical or dental training.  As the Veteran has not been shown to have such training, he is not competent to provide a diagnosis or an opinion as to etiology.  See 38 C.F.R. § 3.159(a)(2).  Accordingly, his lay opinion as to the current claim has no probative value.  
 In light of the evidence discussed above, the Board finds that the probative evidence of record does not show that trauma or disease caused loss of substance of the body of the maxilla and mandible resulting in his loss of teeth.  Accordingly, the preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As to eligibility for VA dental outpatient treatment, this is governed by 38 C.F.R. §§ 3.381(a), 17.161.  In this case, the Veteran was not a prisoner-of-war, does not have a service-connected dental disability, does not have a disability incurred in combat, did not sustain inservice dental trauma, does not have a service-connected disorder rated 100 percent disabling, does not have a 100 percent disability rating by virtue of being unemployable due to service-connected disability(ies), and is not participating in a VA rehabilitation program.  See 38 C.F.R. § 17.161(a) though (i).  

Similarly, the only competent evidence of record addressing whether any dental condition aggravates a service-connected disability, for the limited purpose of establishing eligibility to VA dental outpatient treatment under 38 C.F.R. § 17.161(j), consists of the recent VA opinion following an examination.  Unfortunately, the opinion is in the negative and does not support a claim for eligibility to VA dental outpatient treatment.  Thus, in this regard, the preponderance of the evidence is also against the Veteran's claim, and the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


Skin Disability, Including Skin Rash

The October 2010 rating decision granted service connection for the residuals of surgery for gynecomastia, which consisted to two well healed postoperative scars which were nontender and asymptomatic.  The service-connected disorder was described as "skin lumps" as residuals of such surgery.  However, that rating decision did not grant service connection for any lipomas or any residuals of the Veteran's postservice excisions of multiple lipomas from various parts of his body.  

The Veteran has several contentions which include having a skin disease related to inservice herbicide exposure.  However, he has never been diagnoses with any disease of the skin which is presumptively due to inservice herbicide exposure, including any chloracneform disease.  While this alone does not preclude service connection if there is otherwise evidence linking a current skin disability to inservice herbicide exposure, in this case there is virtually no such evidence other than the Veteran's own unsupported lay statements and testimony.  However, such a link requires the requisite medical education, knowledge, and training to make an informed and competent medical opinion and the Veteran does not possess these attributes.  

As to any basis for service connection other than inservice herbicide exposure, the Veteran's essentially requests service connection for the multiple lipomas he had after military service; abnormalities in the scrotal area, and for fungal infections of the spaces between the toes, i.e., tinea pedis ("Tinea pedis is athlete's foot."  Antonian v. Brown, 4 Vet. App. 179, 181 (1993)); tinea cruris (Tinea cruris is jock itch.  ZN v. Brown, 6 Vet. App. 183, 185 (1994)); and onychomycosis (a fungal infection of the nails, and in this case the toenails, see Davenport v. Brown, 7 Vet. App. 476, 477 (1995) and Warren v. McDonald, No. 13-3161, slip op. 1, footnote 1 (U.S. Vet. App. May 10, 2006) (panel decision); 28 Vet. App. 194 (2016)).  

As to the postservice multiple lipomas, the Veteran did testify that he had lipomas during active service.  However, this is simply not true.  Rather, the Veteran's recollection of events during service is inaccurate due to the passage of time or because this is a matter requiring some medical knowledge or expertise.  During service the Veteran had excessive right breast tissue, i.e., gynecomastia, which was surgically removed.  Virtually nothing in the STRs even remotely suggests that he had any lipomas during service.  To the extent that there are postservice private clinical histories which record a history of inservice lipomas or excision during service of lipomas, there is no other explanation for such incorrect clinical histories being recorded other than that they were premised upon the Veteran's inaccurate recollection of his inservice clinical history.  Thus, any such postservice private clinical histories are without any probative value.  Accordingly, to the extent that the Veteran attempts to link his postservice onset of lipomas to his inservice gynecomastia, this is a matter which would require competent medical evidence and in this case there is no such evidence of record nor anything which would suggest that there is now or ever was any such competent medical evidence.  

Moreover, the record simply does not provide any other basis for concluding that the lipomas are of service onset.  Rather, the record is clear that the Veteran first manifested lipomas over several areas of his body beginning in 1972, several years after service, and more recently commencing in 2001.  They manifested at places on the Veteran's body other than the right breast where he had the now service-connected postoperative mammoplasty surgical scar.  

In sum, the multiple lipomas first manifested many years after military service and were not a continuation of any process which caused the Veteran's inservice gynecomastia and are otherwise unrelated to the Veteran's military service.  

Next, turning to the fungal infections, the Veteran testified that he was treated during service for a skin disorder of the feet.  However, the STRs are complete and show that he was treated for an acute injury of the right foot but do not demonstrate that he was treated for any fungal infection, including tinea pedis, tinea cruris or onychomycosis.  Rather, the earliest contemporary evidence, lay or clinical, of any fungal infection is decades after the Veteran's military service ended in 1969.  Although the Veteran testified that he was treated during service in 1967 for a foot rash, the STRs show only that he was treated for an acute right foot injury.  While the service representative indicated that the 2010 VA examiner was incorrect in stating that the Veteran was not treated for a rash during service, this contention is without merit.  The STRs show that the Veteran complained of a rash on his head in 1969, but on examination it appeared to be no more than foreign material in his hair.  

The earliest contemporary evidence of a skin disability in the scrotal or groin area or of a fungal infection does not antedate 2006.  Also, and contrary to the Veteran's 2014 testimony, on VA examination in 2010 it was reported that in 1972 the Veteran had started to have a rash in the groin area and between the toes, manifested by itching.  However, even this clinical history, which could only have been obtained directly from the Veteran, shows that tinea pedis and tinea cruris had their onset several years after discharge from military service.  Thus, again, the contention at the hearing that the 2010 VA examination was inadequate because it did not address the Veteran's self-reported history is unsupported.  Also, the Board must observe that the statement of Dr. Obeid only attests to the Veteran's having some form of skin rash and lipomas after military service and does not indicate when these first manifested or relate them to the Veteran's military service decades earlier.  

The 2010 VA examiner opined that the fungal infections were unrelated to military service and the 2015 VA examiner opined that the lipomas were unrelated to military service.  While there is no medical opinion on file addressing the abnormalities of the Veteran's scrotal area, it must first be noted that these are not actually disorders of the skin and, secondly, there is virtually nothing in the record which links such scrotal abnormalities, which initially manifested years after service discharge, to military service, including any lay evidence such as the Veteran's testimony.  Likewise, no such scrotal abnormalities are shown to be a disease presumptively associated with inservice herbicide exposure.  

Accordingly, for the foregoing reasons and bases, the Board must conclude that the preponderance of the evidence is against the claim for service connection for a skin disability, to include a skin rash. 


Ratings Principles

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  However, the alleviating effects of medication may not be considered in schedular ratings unless explicitly provided in the applicable schedular rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (noting that such improvement is "relevant to the appellant's overall disability picture").  

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Initial Rating For Head Injury with Headaches, Rated 10 percent disabling

The October 2010 rating decision which granted service connection for head injury with headaches assigned an initial 10 percent rating, citing Diagnostic Codes 8045 and 8100.  This was premised upon the Veteran's claim for service connection which was received in December 2009.  

Under Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated as 10 percent disabling.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  Migraine headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

VA regulations do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but did not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to MERRIAN WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

VA regulations also do not define "economic inadaptability."  However, the Court has noted that nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  

Prior to October 23, 2008, Diagnostic Code 8045 provided that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045. 

Here, however, the Veteran's initial claim for service connection was not received until 2009.  Thus, the earlier version of Diagnostic Code 8045 is not applicable.  

However, even if the rating criteria in effect prior to October 23, 2008 are applied to the medical evidence discussed above, a 10 percent rating, and no higher, is appropriate under Diagnostic Codes 8045 and 9304.  The Veteran's service-connected headaches are clearly established as a residual of brain trauma in service.  A 10 percent rating is the maximum allowed under the cited codes in the absence of evidence of multi-infarct dementia associated with brain trauma.  There is no medical evidence of such dementia of record.  In sum, a rating higher than 10 percent for the service-connected head injury residuals with headaches under these criteria is not warranted.  

The applicable criteria of Code 8045 for evaluating traumatic brain injuries (TBIs) were revised in 2008 and the effective date for these revisions is October 23, 2008.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008); see also 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).  As noted above, the Veteran's claim was received in December 2009.  

Because as of October 23, 2008, 38 C.F.R. § 4.124a, DC 8045 was amended, the Board must apply the version of the rating criteria which became effective on October 23, 2008.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F3d. 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Even if it had been received prior to the October 23, 2008, revision, under Note (5) of DC 8045 a veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his disability has worsened since the last review.  

Under the amended regulation, which became effective October 23, 2008, Diagnostic Code 8045 provides for the evaluation of TBI.  38 C.F.R. § 4.124a.  There are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

In this regard, unlike other VA examiners that merely repeated a clinical history of the Veteran's having had a reportedly mild TBI, the recent 2015 VA examiner specifically found, after reviewing the entire record, that in fact the Veteran had not had a TBI.  This is consistent with the STRs which reveal only that after an inservice head injury the Veteran had some dizziness.  Accordingly, the revised criteria for the evaluation of TBI residuals are not applicable.  

Even when evaluating the Veteran's headaches were under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraines, a higher rating of 30 percent requires that there be characteristic prostrating attacks occurring on an average once a month over the last several months.  The criteria were not amended in October 2008, as were Codes 8045 and 9304.  

The 2010 VA examiner reported that the Veteran's had headaches twice weekly, which lasted one hour.  This would equate to about eight headaches per month.  The examiner stated that less than half of these, i.e., four or less, were prostrating.  However, the examiner did not indicate or clarify the exact number of attacks of headaches which were prostrating.  Similarly, Dr. Obeid reported in 2014 that the Veteran had about 3 migraine headaches weekly, i.e., about 12 per month, but did not give any description which would provide guidance in determining whether any of the headaches were of such severity as to be prostrating.  Similarly, the Veteran testified in 2014 that he had headaches 2 to 3 times weekly, i.e., about 8 to 12 per month.  While he described these as being severe, he indicated that they generally lasted only two hours, although sometimes more.  

This is contrasted with the report of the 2015 VA examination.  That examiner went into detail in describing the Veteran's headaches.  For example, it was noted that the pain was localized to the left side of the headache and there were no non-headache associated symptoms, e.g., auras.  Moreover, there were no other pertinent physical findings and the headaches did not impact on the Veteran's ability to work.  Significantly, that examiner stated that the Veteran did not have characteristically prostrating attacks of headaches.  Thus, the description of the headaches is best shown in the results of the 2015 VA examination report and the Board will thus give greater credence and probative value to those findings.  Further, while the Board again notes that the governing regulation does not define "prostrating" the Board finds that the Veteran's headaches are now shown to have caused complete physical or mental exhaustion or extreme exhaustion or powerlessness.  

Accordingly, the preponderance is against the assignment of an initial rating in excess of 10 percent for head injury residuals with headaches and, so, there is no doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Initial Compensable Rating for Skin Lumps, as Residual of Surgery

As noted, the October 2010 rating decision granted service connection for the residuals of surgery for gynecomastia, which consisted to two well healed postoperative scars which were nontender and asymptomatic.  However, the best evidence of record, including the Veteran's own admission, is that he had the mammoplasty performed during service only on his right breast, just under the nipple.  This necessarily means that he had only one postoperative scar, which is just under the right nipple, and did not have two postoperative scars.  

The service-connected disorder was described in the 2010 rating decision as "skin lumps" as residuals of such surgery, even though the body of that decision shows that in actually the Veteran had merely scarring.  Service connection is not in effect for any of the multiple lipomas which the Veteran developed after military service or for any residuals of his postservice excisions of the multiple lipomas.  In this regard, he testified that he had pain at the site of the excisions of multiple postservice lipomas.  However, as service connection if not in effect for any of the multiple lipomas which the Veteran developed after military service or for any residuals of his postservice excisions of the multiple lipomas, such pain may not be considered in evaluating the Veteran's postoperative scar of his right breast area.  

Under 38 C.F.R. § 47.118, Diagnostic Code 7804 one or two scars that are unstable or painful warrant a 10 percent rating.  Three or more scar that are unstable or painful warrant a 20 percent rating, and 30 percent is warranted for five or more scars.  Under Note (1), an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Under Note (2) if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  

Both the 2010 and 2015 VA examinations found that the Veteran's postoperative surgical scar near the right nipple had continuously been well healed, non-painful and asymptomatic, including not skin breakdown or other findings which would suggest that the scar was unstable.  Further, there is no evidence had the scar is adherent to underlying tissue, keloid or inflamed.  The 2015 VA examiner further stated that the scar did not affect function of the right upper extremity and did not impact upon the Veteran's ability to work.  

Accordingly, the preponderance is against the assignment of an initial compensable rating for this service-connected disability and, so, there is no doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Extraschedular Consideration

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, but not from considering whether the case should be referred to the Director of VA's Compensation Service for such purpose.  The threshold factor for extraschedular consideration is that the evidence presents such an exceptional disability picture that the schedular ratings are inadequate.  This is done by comparing the level of severity and symptoms of the service-connected disability with the schedular rating criteria and if the latter reasonably describe the disability level and symptoms, then the disability picture is contemplated by the Rating Schedule and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

In this regard, 38 C.F.R. § 3.321(b)(1) has recently been interpreted to include the possible assignment of an extraschedular rating based on the collective impact of multiple service-connected disorders and fills in the gap left by 38 C.F.R. § 4.16(b) which provides to extraschedular total disability rating based on individual unemployability due to service-connected disabilities.  In other words, the compounding negative effects that one or more service-connected disorders may have upon other service-connected disorders is such that the collective impact of all service-connected disorders could be greater than the impact as calculated by combining the service-connected disorders under 38 C.F.R. § 4.25.  Johnson v. McDonald, 762 F3d. 1362; overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  

Here, the Veteran is also service-connected for bilateral hearing loss, assigned a 10 percent evaluation by a January 2016 rating decision, and tinnitus, assigned an initial 10 percent disability rating.  However, it does not appear that the Federal Circuit held that in all claims for increased ratings that VA must adjudicate the collective impact of all service-connected disabilities, even those not adjudicated on direct appeal, on an extraschedular basis.  Thus, while service-connected for other disorders, consistent with the interpretation of Johnson, the increased rating claim adjudicated herein is the only increased rating claims on appeal at this time, this is the only disability which is considered in the extraschedular analysis, i.e., the impact only of this particular service-connected disorder.  

While the holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria) precludes consideration of improvement in disability by medication when not provided for in applicable schedular rating criteria, and here as noted it is provided for, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.  Here, the Veteran has, at least at times, obtained some relief of headache pain with medication.  

Comparing the Veteran's current symptoms and disability level of the service-connected headaches and the asymptomatic scarring from the inservice mammoplasty to the Rating Schedule, the degree of functional impairment due thereto is contemplated by the Rating Schedule and the scheduar rating assigned herein is adequate.  Moreover, higher schedular ratings are possible; particularly if the Veteran in the future actually develops further functional impairment.  Indeed, the evidence does not show that there have been no hospitalizations for treatment of the service-connected headaches or right mammoplasty scar has never been required.  

While it is true that the scheduler rating criteria do not always address the symptoms specifically described by a veteran, this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."

As to the contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities, the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014)(nonprecedential memorandum decision).  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran.  Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009) it was held that claims for higher evaluations also include a claim for TDIU when an appellant claims an inability to work or there is cogent evidence of unemployability due to service connected disabilities.  VA examinations in March 2010 noted that the Veteran was currently employed on a full-time basis and had been since at least 1984.  VA examinations since then have only established that he retired after many years of gainful employment and nothing in the record otherwise suggests that any service-connected disability, or combination of service-connected disabilities, was in any manner related to the Veteran's retirement from gainful employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  


ORDER

Service connection a respiratory disorder, to include bronchitis; for a dental disability, to include for VA outpatient dental treatment purposes; for a skin disability, to include a skin rash is denied.  

An initial rating in excess of 10 percent for head injury with headaches is denied.  

An initial compensable rating for skin lumps, residual of surgery, is denied.  


REMAND

In the 2015 Board decision the Board reported that the service treatment records (STRs) were negative for any complaints, treatment, or diagnoses of any disability manifested by sleep problems.  On separation examination in August 1969, the Veteran denied having frequent trouble sleeping, and he was not found to have any disabilities manifested by sleep problems. 

On VA examination in March 2010, the Veteran complained of having sleep problems for 20 years.  He reported that he would wake up to sudden noises and go back to bed, but that he would wake up rested in the morning.  The examiner noted a positive medical history of sleep apnea and indicated that the related symptoms were waking up at night due to noise but waking up rested.  After examination, the examiner diagnosed the Veteran with "[s]leep impairment by history since 20 years."  He opined that the sleep impairment was not likely due to or aggravated by service in view of the onset being many years after discharge from service in 1969.  The examiner also determined that the Veteran's impaired sleep by history was not likely due to his in-service traumatic brain injury (TBI), as per the medical literature review. He also explained that the onset was not consistent with a TBI etiology, as it was many years after the TBI. 

A January 2014 letter from the Veteran's private physician indicated that the Veteran suffered from insomnia and sleeping problems. 

In June 2014, the Veteran testified before the Board at a central office hearing that his sleep problems first started about 5 to 8 years ago.  He had brought it to his doctor's attention in 2005 or 2006.  He reported that his doctor had never attributed his insomnia or sleep problems to his period of service.  He stated that when he had problems falling asleep, he would stay awake until 5:30-6:00 in the morning, and then sleep from 7:30-8:00 in the morning until 12:00-1:00 in the afternoon.  He indicated that he could not really say that he had sleep problems during active duty that were similar to what he was currently experiencing.  The Veteran testified that due to his nonservice-connected prostate problems he had to frequently urinate at night and that this interfered with his sleep such that he could not sleep through the night.  He sometimes had to urinated twice nightly and frequently it was three times nightly, and rarely five times nightly.  Pages 40 and 42.  Also at the hearing the Veteran testified that some nights he was unable to get to sleep.  He could not recall the exact time of onset of this problems but he believed it had started five (5) to eight (8) years earlier, when he brought to his doctor's attention in either 2005 or 2006 (the physician prior to his current physician).  Page 45.  Also, his service-connected headaches sometimes interfered with his sleep.  No physician had told him that his sleep problems were related to his military service.  Page 46.  The Veteran testified that he could not relate his current sleep problems with his military service.  Page 48.  

Following the May 2015 Board decision, on VA psychiatric examination in October 2015 the Veteran denied having any mental problem.  He asked "is sleep problem mental?"  He said he could not sleep well.  Sometime he had trouble falling and staying sleep.  He stated that his sleep was non- refreshing and he had daytime sleepiness.  He complained of noises interrupting his sleep.  He related having had a sleep problem since military service.  He was scheduled to have a sleep study.  In evaluating his symptoms it was reported that he had chronic sleep impairment.  

In the May 2016 JMPR it was stated, at pages 4 and 5, that: 

Appellant underwent a VA Compensation and Pension (C&P) examination on March 11, 2010, and the examiner noted that Appellant reported a twenty year history of sleep impairment.  [].  The examiner found that Appellant's sleep impairment was "NOT LIKELY DUE TO NOR AGGRAVATED BY SERVICE IN VIEW OF ONSET MAY [sic] YEARS AFTER SERVICE." [].  The examiner further found that Appellant's sleep impairment was not likely due to a traumatic brain injury (TBI) "as per medical literature review on set not consistent with TBI etiology - many years after TBI." 

The JMPR further stated that: 

In the decision on appeal, the Board determined that VA satisfied its duty to assist. [].  The Board stated: 

Additionally, the Board finds that the March 2010 VA examinations were adequate because the examiners considered the relevant facts regarding the Veteran's medical history and addressed whether the Veteran's prostate disability and disability manifested by sleep problems were to related to his period of service.

The JMPR also stated, at pages 5 and 6, that:

The Board noted that the October [actually in March] 2010 VA examiner "opined that the sleep impairment was not likely due to or aggravated by service in view of the onset being many years after discharge from service in 1969."

However, the JMPR found that the 2010 examination was inadequate:

because the October [actually in March] 11, 2010, examiner failed to provide sufficient rationale to support the conclusion that Appellant's sleep disability was not due to or aggravated by his service and was not due to TBI; the generic statement "per medical literature" does nothing to support the opinion. [] ; see Stefl, 21 Vet. App. at 124-25 (a medical opinion must "support its conclusion with an analysis that the Board can consider and weigh against contrary opinions[;]" see also Nieves-Rodriguez, 22 Vet. App. at 304 (concluding that a medical opinion is not entitled to any weight if it does not contain a rationale that adequately connects data and conclusions). 

Entered into VBMS in September 2015 is a typed statement from the Veteran's aunt, Dr. W. Nelson, in which it was stated that she had been aware of the Veteran's inability to sleep for "decays" (apparently meaning decades) and she became more aware of it when her husband died in1966.  She would spend nights on the phone speaking to the Veteran.  

On VA posttraumatic stress disorder (PTSD) examination in October 2015 the Veteran inquired whether a "sleep problem [was a] mental" disorder.  He reported that he could not sleep well, having trouble falling asleep and staying asleep.  He complained of noises interrupting his sleep and of having had a sleep problem since military service.  He was scheduled to have a sleep study.  In evaluating his symptoms it was reported that he had chronic sleep impairment.  

Entered into VBMS on March 8, 2016, is correspondence from the Veteran, dated February 18, 2016, in which he stated, in pertinent part, that he completed a sleep study on October 15, 2015, at the Henry Ford Wyandotte Hospital, Henry Ford Health Center in Brownstown.  However, this evidence is not on file.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should be contacted and invited to submit any additional information or evidence in support of his claim for service connection for a disability manifested by sleep problems.  

If necessary, and depending upon the information which the Veteran or his representative may provide, furnish an appropriate release or authorization to obtain any supporting additional information or evidence and request that the needed information as to the inclusive years covering the matters addressed be provided as well as the full and current name and address of the custodian of any such records.  

This should include requesting the Veteran to execute and return any needed release or authorization form to obtain the results of any sleep study conducted in October 2015 at the Henry Ford Wyandotte Hospital, Henry Ford Health Center in Brownstown.  

If the foregoing is accomplished, the RO should take the appropriate steps to obtain such records.  

If such records cannot be obtained, the Veteran and his representative should be informed of the reason(s) why and whether any further steps can be taken to obtain such information or evidence. 

2.  Return the report of the March 2010 examination to the examiner that conducted that examination for the purpose of providing a more thorough and detailed rationale as to the medical opinion which was reached.  

The examiner is also requested to cite to the "medical literature" referred to in the March 2010 opinion and provide any information from that or any other literature which is relevant to the issue before the Board. 

If the examiner that conducted the March 2010 VA examination is not available, refer the case to an appropriate clinician for the purpose stated above.  Such clinician should review the evidence.  If needed, such clinician should indicate whether a physical examination of the Veteran is required and, if so, such a physical examination should be scheduled and conducted.  

3.  Thereafter, the RO should readjudicate the claim of service connection for a disability manifested by sleep problems.  If the claim remains denied, furnish the Veteran and his representative an SSOC, as required.  Then return the case to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


